DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 4260020 A to Nelson,  in view of (US 5004007 A) to Johnson, and further in view of (US 4360064 A) to O’Connor.
Regarding claim 1: Nelson discloses a chemical injection valve (Figure 1) for use in a subterranean well (Abstract), the chemical injection valve comprising: 
 a tubular housing assembly ( 10, 11), in which the chemical injection valve receives chemical treatment fluid (Col 3, lines 24-54)
a valve stem 16 configured to reciprocate in a longitudinal bore of the housing assembly (10, and 11 Figure 1), in which the valve stem 16 displaces relative to the at least one housing (10,11) between closed and open positions (Figures 1 and 2),  in which flow of the chemical treatment fluid from a first flow passage section 14 to a 
a resilient primary seal 18 that prevents the flow of the chemical treatment fluid through an annular gap (Space around 16 between 17 and wide section adjacent 15 can be considered and an annulus which is sealed by 18) between the valve stem 16 and housing 11 in the closed position of the valve stem 16 (Figure 1); and 
a lateral bypass 15 passage in communication with the annular gap and the second flow passage section 13 in the closed position of the valve stem 16 (Figure 1), and the bypass passage 15 being in communication with the first flow passage section 14 in the open position of the valve stem 16 (Figure 2).
However Nelson fails to disclose the chemical injection valve receives chemical treatment fluid via at least one inlet port formed radially through the housing assembly, or in which the valve stem closes the longitudinal bore in the closed position.
Johnson teaches a downhole vale for injecting fluid into a tubing string where the chemical injection valve 10 receives chemical treatment fluid (Abstract) via at least one inlet port 20 formed radially through the housing assembly 12 (Figure 3, Col 3, lines 3-22).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the valve of Nelson by placing the valve downhole in a side pocket mandrel and feeding the chemical treatment fluid thorough at least one inlet port formed radially 
The combination envisioned is placing the valve of Nelson into the side pocket of Johnson’s system, and feeding the valve via a radial port in Johnson housing 11 and blocking the through passage with a plug, similar to Johnson port 20 and plug 16, so as to be consistent with the delivery plumbing of Johnson.
Furthermore, modifying the valve of Nelson, to be placed into a side pocket mandrel for injecting a chemical to a tubing string amounts to no more than combining prior art elements (valves and tubing strings) according to known methods to yield predictable results (injecting chemicals into wellbores).
O’Connor teaches a valve that operates in a similar manner to Nelson with a solid piston valve stem 60 reciprocating in a bore based on pressure on the face overcoming a spring 63 where the piston valve stem closes the longitudinal bore in the closed position (see at least Figures 3, 5 and 6).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have further modified Nelson by replacing his sleeve valve stem with a solid valve stem in the style of  O’Connor and thus in which the valve stem closes the longitudinal bore in the closed position, in view of O’Connor, as this amounts to no more than simple substitution of one known element for another to obtain predictable results (sleeve piston vs solid piston in a pressure actuated downhole valve).
Regarding claim 2: Nelson discloses in which the annular gap is positioned longitudinally between the primary seal 18 and the bypass passage 15 (Figure 1, portions of the gap are so located).
Regarding claim 3: Nelson discloses, in which the annular gap is positioned longitudinally between the primary seal 18 and an annulus (Figure 1, there is a wider section above and below 15 that can be considered an annulus) positioned between the valve stem 16 and the bypass passage 15.

Claims 4, 11, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4260020 A to Nelson, (US 5004007 A) to Johnson and (US 4360064 A) to O’Connor as applied above, and further in view of (US 4562854 A) to Pringle.
Regarding claim 4: Nelson discloses in which the bypass passage 15 intersects the annulus longitudinally between the primary seal 18 and a secondary seal (at least O-ring 24, and two unlabeled O-ring seals on 16 shown in the figures just below 15).
However Nelson does not disclose the secondary seal is metal.
Pringle teaches a similar piston valve where the piston 40 has metal seals 46 and 48 and elastomer seal 50 between the piston 40 and a housing 42 (Figure 2).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the seals of Nelson to include metal seals in the style of Pringle, on the piston 16, in view of Pringle, so as to provide a sealing relationship with the housing and prevent debris adversely affecting elastomer seals (Col 3:40-52). 
Regarding claim 11: Nelson discloses a chemical injection system for use with a subterranean well (Abstract), the system comprising: 
a chemical treatment fluid (“wash fluid “);
a chemical injection valve (Figure 1) configured to inject the chemical treatment fluid into an interior of a tubular string 12 in the well (Col 2, lines 10-20), and 
the chemical injection valve comprising  
 a tubular housing assembly (10,11), in which the chemical injection valve receives chemical treatment fluid (Col 3, lines 24-54),
 first 14 and second flow passage 13 sections, 
a valve stem 16 configured to reciprocate in a longitudinal bore of the housing assembly 11, in which the valve stem 16 displaces between closed and open positions (Figures 1 and 2) to thereby respectively prevent and permit flow of the chemical treatment fluid from the first flow passage section 14 to the second flow passage section 13,, and in which the valve stem displaces to the open position in response to an increase in pressure in the first flow passage 14 section to at least a predetermined level (Col 3, lines 55-62), and a lateral bypass passage 15 which communicates with the second flow passage section 13 and an annulus surrounding the valve stem in the closed position of the valve stem  (Space around 16 that is sealed by 18), the annulus being positioned longitudinally between a resilient primary seal 18 and a  secondary seal (At least O-ring 24, and two unlabeled seals on 16 shown in the figures below 15).
However Nelson fails to disclose the chemical injection valve receives chemical treatment fluid via at least one inlet port formed radially through the housing assembly, in which the valve stem closes the longitudinal bore in the closed position and the secondary seal is metal.
Johnson teaches a downhole vale for injecting fluid into a tubing string where the chemical injection valve 10 receives chemical treatment fluid (Abstract) via at least one inlet port 20 formed radially through the housing assembly (Figure 3, Col 3, lines 3-22).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the valve of Nelson by placing the valve downhole in a side pocket mandrel and feeding the chemical treatment fluid thorough at least one inlet port formed radially through the housing assembly, in view of Johnson, for the purpose of injecting chemical fluids into the bore of a tubing string (Abstract) and to inhibit and alleviate corrosion  of the tubing string and crystallization and subsequent deposition of paraffins, sulfates, and the like from the production fluid, as is typical an known in the field (Col 1, lines 14- 20).
The combination envisioned is placing the valve of Nelson into the side pocket of Johnson’s system, and feeding the valve via a radial port in Johnson housing 11 and blocking the through passage with a plug, similar to Johnson port 20 and plug 16, so as to be consistent with the delivery plumbing of Johnson.
Furthermore, modifying the valve of Nelson, to be placed into a side pocket mandrel for injecting a chemical to a tubing string amounts to no more than combining prior art elements (valves and tubing strings) according to known methods to yield predictable results (injecting chemicals into wellbores).
O’Connor teaches a valve that operates in a similar manner to Nelson with a solid piston valve stem 60 reciprocating in a bore based on pressure on the face overcoming a spring 63 where the piston valve stem closes the longitudinal bore in the closed position (see at least Figures 3, 5 and 6).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have further modified Nelson by replacing his sleeve valve stem with a solid valve stem in the style of  O’Connor and thus in which the valve stem closes the longitudinal bore in the closed position, in view of O’Connor, as this amounts to no more than simple substitution of one known element for another to obtain predictable results (sleeve piston vs solid piston in a pressure actuated downhole valve).
Pringle teaches a similar piston valve where the piston 40 has metal seals 46 and 48 and elastomer seal 50 between the piston 40 and a housing 42 (Figure 2).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the seals of Nelson to include metal seals in the style of Pringle, on the piston 16, in view of Pringle, so as to provide a sealing relationship with the housing and prevent debris adversely affecting elastomer seals (Col 3:40-52).
Regarding claim 14: Nelson discloses in which an annular gap (space between 16 and 11 near the seal 18) between the valve stem 16 and a stem housing 11 is positioned longitudinally between the annulus (wide section adjacent 15 around 16) and the primary seal 18, and the annular gap is radially thinner than the annulus (See figure 2).
Regarding claim 15: Nelson discloses in which the valve stem 16 is reciprocably disposed in at least one housing 11, and the secondary seal  two unlabeled seals on 16 shown in the figures below 15 prevents flow through an annular space between the valve stem 16 and the at least one housing 11(See figures 1 and 2).
Regarding claim 20: Nelson discloses in which the primary seal 18 sealingly engages an outer diameter of the valve stem 16 in the closed position (Figure 1, 18 is always engaged with an outer diameter of the valve stem, the outer diameter of the groove where 18 is located).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4260020 A to Nelson, (US 5004007 A) to Johnson and (US 4360064 A) to O’Connor as applied above, and further in view of (US 20130032226 A1) to Salihbegovic.
Regarding claim 5: Nelson discloses the claimed invention except, in which the at least one housing comprises first and second housings, and in which the primary seal is positioned in an annular recess between the first and second housings.
Salihbegovic teaches stem valves with a captive seal 176 on the stem 140 (Figure 6a) similar to that of Nelson, and a reverse configuration (“Alternative Captive Sliding Seal Arrangements “ Figure 7a) with first 119 and second housings 172, and in which the primary seal 170 is positioned in an annular recess 173 between the first 119 and second housings 172.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the valve of Nelson, to the reverse configuration taught by Salihbegovic with first and second housings (making housing 11 into first and second housings), and in which the primary seal is positioned in an annular recess between the first and second housings, in view of Salihbegovic, to allow for easier retaining of a biasing and sealing element [0057] in a dynamic seal.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable overUS 4260020 A to Nelson, (US 5004007 A) to Johnson and (US 4360064 A) to O’Connor and (US 20130032226 A1) to Salihbegovic as applied above, and further in view of (US 4562854 A) to Pringle.
Regarding claim 6, 8, and 9: Nelson discloses the claimed invention except further comprising a metal secondary seal that prevents flow through an annular space formed between the valve stem and the first housing, in which the metal secondary seal is carried on the valve stem and sealingly engages an interior surface of the at least one housing, in which the metal secondary seal is in metal-to-metal sealing engagement with the interior surface.
Pringle teaches a similar piston valve where the piston 40 has metal to metal seals (46, and 48) in annular space formed between the valve stem 40 and an interior surface of housing 42 (Figure 2).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the valve of Nelson to include metal to metal seals carried on his stem 16 sealingly engages the interior surface of housing 11 (the first), in the style of Pringle, in view of Pringle, so as to provide a sealing relationship with the housing and prevent debris adversely affecting elastomer seals (Col 3:40-52).
Regarding claim 7: Nelson discloses in which the secondary seal is sealingly engaged in the open and closed positions (Figures 1 and 2, the two unlabeled seals on 16 shown in the figures below 15 are sealed in both position), however fails to disclose in which the valve stem 16 is disengaged from the primary seal 18 in the open position (Figure 2).
Salihbegovic teaches stem valves with a captive seal 176 on the stem 140 (Figure 6a) similar to that of Nelson, and a reverse configuration (“Alternative Captive Sliding Seal Arrangements“ Figure 7a) with a primary seal 176 on the housing, and not the stem 140, with  the valve stem 140 is disengaged from the primary seal 176 in the open position (Figure 7A).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the valve of Nelson, to the reverse configuration taught by Salihbegovic with the valve stem 16 is disengaged from the primary seal 18 in the open position, in view of Salihbegovic, to allow for easier retaining of a biasing and sealing element [0057] in a dynamic seal.
Regarding claim 10: Nelson discloses the claimed invention except in which the interior surface has an inside diameter that is greater than an inside diameter of the primary seal.
Salihbegovic teaches stem valves with a captive seal 176 on the stem 140 (Figure 6a) similar to that of Nelson, and a reverse configuration (“Alternative Captive Sliding Seal Arrangements“ Figure 7a) with a primary seal 176 on the housing, and not the stem 140, with  the interior surface 115 has an inside diameter that is greater than an inside diameter of the primary seal 176 (Figure 7a).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the valve of Nelson, to the reverse configuration taught by Salihbegovic in which the interior surface has an inside diameter that is greater than an inside diameter of the primary seal, in view of Salihbegovic, to allow for easier retaining of a biasing and sealing element [0057] in a dynamic seal.
Claims 12-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4260020 A to Nelson, (US 5004007 A) to Johnson and (US 4360064 A) to O’Connor and (US 4562854 A) to Pringle as applied above, further in view of  (US 20130032226 A1) to Salihbegovic.
Regarding claim 12: Nelson discloses in which the valve stem 16 sealingly engages the primary seal 18 in the closed position (Figure 1), however fails to disclose the valve stem is disengaged from the primary seal in the open position.
Salihbegovic teaches stem valves with a captive seal 176 on the stem 140 (Figure 6a) similar to that of Nelson, and a reverse configuration (“Alternative Captive Sliding Seal Arrangements“ Figure 7a) with a primary seal 176 on the housing, and not the stem 140, where the valve stem 140 is disengaged from the primary seal 176 in the open position (Figure 7A)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the valve of Nelson, to the reverse configuration taught by Salihbegovic with the valve stem 16 is disengaged from the primary seal 18 in the open position, in view of Salihbegovic, to allow for easier retaining of a biasing and sealing element [0057] in a dynamic seal.
Regarding claim 13: Nelson discloses in which the secondary seal (two unlabeled seals on 16 shown in the figures below 15) is sealingly engaged in the open and closed positions (Figures 1 and 2), however fails to disclose in which the valve stem is disengaged from the primary seal in the open position.
Salihbegovic teaches stem valves with a captive seal 176 on the stem 140 (Figure 6a) similar to that of Nelson, and a reverse configuration (“Alternative Captive Sliding Seal Arrangements“ Figure 7a) with a primary seal 176 on the housing, and not the stem 140, where the valve stem 140 is disengaged from the primary seal 176 in the open position (Figure 7A)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the valve of Nelson, to the reverse configuration taught by Salihbegovic with the valve stem 16 is disengaged from the primary seal 18 in the open position, in view of Salihbegovic, to allow for easier retaining of a biasing and sealing element [0057] in a dynamic seal.
Regarding claim 16: Nelson discloses the claimed invention except in which the at least one housing comprises first and second housings, and in which the primary seal is positioned between the first and second housings.
Salihbegovic teaches stem valves with a captive seal 176 on the stem 140 (Figure 6a) similar to that of Nelson, and a reverse configuration (“Alternative Captive Sliding Seal Arrangements“ Figure 7a) with first 119 and second housings 172, and in which the primary seal 170 is positioned in an annular recess 173 between the first 119 and second housings 172.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the valve of Nelson, to the reverse configuration taught by Salihbegovic with first and second housings, and in which the primary seal is positioned in an annular recess between the first and second housings, in view of Salihbegovic, to allow for easier retaining of a biasing and sealing element [0057]  in a dynamic seal.
Regarding claim 17: Nelson discloses in which the secondary seal (unlabeled O-ring seals) sealingly engages an interior surface in the at least one housing 11(Figure 1).
Regarding claim 18: Nelson teaches the claimed invention except where secondary seal is in metal-to- metal sealing engagement with the interior surface.
Pringle teaches a similar piston valve where the piston 40 has metal to metal seals (46, and 48) in annular space formed between the valve stem 40 and a housing 42 (Figure 2).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the valve of Nelson to include metal to metal seals carried on his stem 16 sealingly engages the interior surface of housing 11, in the style of Pringle, in view of Pringle, so as to provide a sealing relationship with the housing and prevent debris adversely affecting elastomer seals (Col 3:40-52).
Regarding claim 19: Nelson discloses in which the interior surface (of 11) has an inside diameter that is greater than an inside diameter of the primary seal 18 (See figure 1).
Response to Arguments
Applicant's amendments filed 10/2/2020 have been fully considered, and have overcome the rejections in the last office action. However new rejections further in view of (US 4360064 A) to O’Connor are presented to address the amended claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7814982 B2 to Moyes is a pressure activated valve with a solid reciprocal stem and side outlets.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Examiner, Art Unit 3674